Title: To James Madison from Sylvanus Bourne, 22 February 1802
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office of the USA, Amsterdam Feby. 22 1802
					
					This will serve to acquaint you that I have Resolved that Mrs. B Should proceed to the 

Country for her health the ensuing season, which will suspend my intention of returning with her to 

the UStates as Suggested in some of my late communications to you.
					I Shall therefore remain Obedient to the orders of Govt. in the exercise of my Official duties 

& have the honor to be With great Respect, Yr Ob Servt.
					
						S. Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
